USCA4 Appeal: 21-6282      Doc: 18         Filed: 10/03/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6282


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RAYMOND BULLETTE, III, a/k/a Scrap,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Deborah K. Chasanow, Senior District Judge. (8:13-cr-00525-DKC-3; 8:17-cv-03284-
        RWT)


        Submitted: September 16, 2022                                     Decided: October 3, 2022


        Before GREGORY, Chief Judge, and WYNN and QUATTLEBAUM, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Raymond Bullette, III, Appellant Pro Se. Elizabeth G. Wright, OFFICE OF THE UNITED
        STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6282      Doc: 18          Filed: 10/03/2022     Pg: 2 of 3




        PER CURIAM:

               Raymond Bullette, III, seeks to appeal the district court’s renewed order denying

        his Fed. R. Civ. P. 60(b) motion to vacate the court’s prior order denying relief on his

        28 U.S.C. § 2255 motion. ∗ The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B); see United States v.

        McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of appealability will not

        issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

        § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

        standard by demonstrating that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the motion

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Bullette has not made

        the requisite showing. Accordingly, although we grant Bullette’s motion for leave to file

        supplemental informal briefs, we deny a certificate of appealability and dismiss the appeal.

        We dispense with oral argument because the facts and legal contentions are adequately


               ∗
                 We previously vacated the district court’s order denying this Rule 60(b) motion
        and remanded so that Bullette could “elect between deleting his successive § 2255 claims
        or having his entire motion treated as a successive § 2255 motion.” United States v.
        Bullette, 816 F. App’x 880, 880 (4th Cir. 2020) (No. 19-6086). Bullette elected to delete
        his successive § 2255 claims.

                                                      2
USCA4 Appeal: 21-6282     Doc: 18        Filed: 10/03/2022   Pg: 3 of 3




        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                 DISMISSED




                                                  3